         Case 1:17-cv-02122-TSC Document 152 Filed 09/30/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                       )
 J.D., on behalf of herself and others similarly       )
 situated, et al.,                                     )
                                                       )
                        Plaintiffs,                    )
                                                       )   No. 17-cv-02122-TSC
  v.                                                   )
                                                       )
 ALEX M. AZAR, et al.,                                 )
                                                       )
                        Defendants.                    )
                                                       )

                  JOINT STIPULATION FOR STAY OF PROCEEDINGS

       The parties agree to a stay of proceedings of 105 days. Defendants are currently examining

whether to issue a new policy regarding issue of parental notification, and respectfully request the

Court to stay proceedings for 105 days until January 13, 2020 to complete this process. Plaintiffs

have agreed to the stay request. The parties have further agreed to meet and confer on or around

November 14, 2019, and December 20, 2019, to discuss the anticipated date of completion of

Defendants’ policy-making. Additionally, Defendants have agreed to provide Plaintiffs with any

revised policy concurrent with dissemination of the policy to the public. Within five days after

Defendants provide Plaintiffs with the revised policy, the parties will meet and confer, and provide

this Court with a proposal as to how motion practice should proceed, including whether Plaintiffs

will need to supplement or amend their pending motion for a preliminary injunction [ECF No.

144]. The parties also request that the Court hold in abeyance the deadlines for their status reports

that are currently due on October 13, 2019, and November 4, 2019.

       Finally, Defendants agree to continue to abide by the portion of the Joint Stipulation stating

that Defendants (along with their respective successors in office, officers, agents, servants,




                                                   1
         Case 1:17-cv-02122-TSC Document 152 Filed 09/30/19 Page 2 of 5



employees, attorneys, and anyone acting in concert with them) will continue to act in accordance

with paragraph 2 of this Court’s April 16, 2018 Amended Class Certification and Preliminary

Injunction Order, ECF No. 136, and will not enforce or implement the current or any revised

parental or sponsor notification policy until 45 days after briefing is completed.

       A proposed order is attached.

September 30, 2019                            Respectfully submitted,

                                              /s/ Christina P. Greer
                                              Christina P. Greer
                                              Trial Attorney

                                              W. Daniel Shieh
                                              Sabatino F. Leo
                                              Senior Litigation Counsels

                                              Michael C. Heyse
                                              Trial Attorney
                                              Office of Immigration Litigation
                                              Civil Division, U.S. Department of Justice
                                              P.O. Box 878, Ben Franklin Station
                                              Washington, D.C. 20044
                                              Phone: (202) 598-8770
                                              Fax: (202) 616-4975
                                              Christina.P.Greer@usdoj.gov

                                              Attorneys for Defendants




                                              /s/ Brigitte Amiri
                                              Brigitte Amiri*
                                              Meagan Burrows
                                              Jennifer Dalven
                                              Lindsey Kaley
                                              American Civil Liberties Union Foundation
                                              125 Broad Street, 18th Floor
                                              New York, NY 10004
                                              Tel. (212) 549-2633
                                              Fax (212) 549-2652
                                              bamiri@aclu.org


                                                 2
Case 1:17-cv-02122-TSC Document 152 Filed 09/30/19 Page 3 of 5



                            mburrows@aclu.org
                            jdalven@aclu.org
                            lkaley@aclu.org

                            Arthur B. Spitzer (D.C. Bar No. 235960)
                            Scott Michelman (D.C. Bar No. 1006945)
                            American Civil Liberties Union Foundation
                            of the District of Columbia
                            915 15th Street NW, Second Floor
                            Washington, D.C. 20005
                            Tel. 202-457-0800
                            Fax 202-457-0805
                            aspitzer@acludc.org
                            smichelman@acludc.org

                            Daniel Mach (D.C. Bar No. 461652)
                            American Civil Liberties Union Foundation
                            915 15th Street NW
                            Washington, DC 20005
                            Tel. (202) 675-2330
                            dmach@aclu.org

                            Elizabeth Gill
                            American Civil Liberties Union Foundation of
                            Northern California, Inc.
                            39 Drumm Street
                            San Francisco, CA 94111
                            Tel. (415) 621-2493
                            Fax (415) 255-8437
                            egill@aclunc.org

                            Melissa Goodman
                            American Civil Liberties Union Foundation of
                            Southern California
                            1313 West 8th Street
                            Los Angeles, California 90017
                            Tel. (213) 977-9500
                            Fax (213) 977-5299
                            mgoodman@aclusocal.org

                            Mishan Wroe
                            Riley Safer Holmes & Cancila LLP
                            456 Montgomery Street, 16th Floor
                            San Francisco, CA 94104
                            Tel. (415) 275-8522
                            mwroe@rshc-law.com


                              3
Case 1:17-cv-02122-TSC Document 152 Filed 09/30/19 Page 4 of 5




                            *Admitted pro hac vice

                            Attorneys for Plaintiffs




                               4
        Case 1:17-cv-02122-TSC Document 152 Filed 09/30/19 Page 5 of 5



                               CERTIFICATE OF SERVICE

       I hereby certify that on September 30, 2019, I electronically filed the foregoing document

with the Clerk of the Court for the United States District Court for the District of Columbia by

using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.


                                     By:    /s/ Christina P. Greer
                                            CHRISTINA P. GREER
                                            Trial Attorney
                                            United States Department of Justice
                                            Civil Division
         Case 1:17-cv-02122-TSC Document 152-1 Filed 09/30/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                   )
 J.D., on behalf of herself and others similarly   )
 situated, et al.,                                 )
                                                   )
                         Plaintiffs,               )
                                                   )   No. 17-cv-02122-TSC
  v.                                               )
                                                   )
 ALEX M. AZAR, et al.,                             )
                                                   )
                         Defendants.               )
                                                   )

                      [PROPOSED] ORDER ON JOINT STIPULATION

         Upon consideration of the parties’ JOINT STIPULATION, and in recognition of

Defendants’ agreement to continue to abide by Section 2 of this Court’s April 16, 2018 Amended

Class Certification and Preliminary Injunction Order, ECF No. 136, and not to enforce the

current or any revised policy referenced in the JOINT STIPULATION until 45 days after

completion of the briefing of Plaintiffs’ Motion for Preliminary Injunction, ECF No. 144, it is

hereby

         ORDERED that these proceedings will be stayed until January 13, 2020; and it is further

         ORDERED that the parties will meet and confer on or about November 14, 2019, and

December 20, 2019, to discuss the anticipated date of completion of Defendants’ policy-making

and that Defendants will provide Plaintiffs with any revised policy concurrent with dissemination

of the policy to the public.

         ORDERED that within five days after Plaintiffs receive the policy, the parties will meet

and confer and provide this Court with a proposal as to how motions practice should proceed.

Dated: September ___, 2019                             ______________________________
                                                       Tanya S. Chutkan
                                                       United States District Judge
